Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2021 has been entered.
 The amendment of November 5, 2021 filed with the RCE submission has been received and entered.  With the entry of the amendment, claims 1-8, 11 and 18-20 are canceled, claims 14-16 are withdrawn, and claims 9, 10, 12, 13, 17, 21-24 and new claim 25 are pending for examination.

Election/Restrictions
Applicant’s election of Species A: the form of phase change materials comprising PCMs confined to organic/inorganic micro/nanoparticles, and Species B: the incorporation of PCMs into the wind driven power generator elements by incorporating the confined PCMs into the paint/coating/putty of the wind driven power generator  elements and then applied to the elements by means comprising putty knife, roller, brush, spray or immersion, in the reply filed on September 18, 2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the 

Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 18, 2019.

Specification
The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn due to the amendment of February 18, 2020 removing the links.

The objection to the disclosure because Figure 1 should be discussed in the Description of the Invention is withdrawn due to the amendment of October 22, 2020 providing this discussion.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 24, this claim has been amended to now have that the coating contains at least 10 wt% PCM nano/microcapsules.  This would allow up to 100 wt% PCM in the coating.  However, the disclosure has filed indicated a maximum amount of 70 wt% (note specification as filed page 9 (paragraph 0064 of the published specification) and claim 13).  Therefore, claim 24 has a broader scope than what was originally supported by the disclosure as filed, and the claim contains new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 23, lines 1-2, “the inert material” lacks antecedent basis, since “inert material” in parent claim 22 was deleted.  From the language now in the parent claim, for the purpose of examination, “the inert material” is understood to be “the inorganic precursor”, but applicant should clarify what is intended, without adding new matter.  This was not addressed in the November 5, 2021 amendment, and so the rejection is maintained.
Claim 25, line 3, “low temperature”, as to the term "low" is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not defined what would be “low” as opposed to “average” or “high”.  For the purpose of examination, low temperature is understood to include temperatures that would cause icing (at least without the coating), but applicant should clarify what is intended, without adding new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 10, 17 and 21-25  are rejected under 35 U.S.C. 103 as being unpatentable over Colvin et al (US 5804297) in view of EITHER WO 2013/184424 .
Claims 9, 21: Colvin describes how phase change materials (PCMs) can be used to delay icing on a substrate surface (note column 4, lines 20-40, abstract), where substrates are described as including examples such as aircraft skin, concrete, roadway surfaces, bridge structures or building materials (column 3, line 60 through column 4, line 10), and the PCMs are applied as part of a coating over the substrate (abstract), where the coating can include a polymer binder, such as polyurethane or acrylic (column 3, lines 5-20).
(I) Colvin does not specifically provide that the substrate would be a blade of a wind-driven power generator. However, 
(A) Using ‘424: ‘424 indicates how wind-driven power generator elements such as wind turbine rotor blades are substrates that are desired to have resistance to ice build up, and where coatings can be applied to the rotor blades to inhibit fouling of the blades with respect to ice (page 2, lines 20-30), where a polymer coating is applied that includes polyurethane (page 3, lines 1-15).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colvin to further apply the coating to wind driven power generator elements in 
(B) Using Yoldi Sanguesa: Yoldi Sanguesa indicates that it is desirable to have an ice resistant paint (coating) containing polyurethane and particles (abstract), where it is desired to avert the formation of ice on wind turbine blades ([0009]) where icing is a problem on wind turbine blades ([0002]), where the coating would be applied to at least one part of an wind turbine blade ([0057]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colvin to further apply the coating to wind driven power generator elements in the form of wind turbine blades as suggested by Yoldi Sanguesa with an expectation of providing desirably delayed icing on such blades, since Colvin describes how an icing delay coating with PCMs and polyurethane, for example, can be applied as a coating onto a variety of substrates that are exposed to icing, and Yoldi Sanguesa describes how wind driven power generator elements in the form of wind turbine blades (are desirably coated with materials that can include p0lyurethane materials in a desire to reduce icing.  
(II)  As to the PCMs being confined in microcapsules, the PCM in the microcapsules having the starting crystallization temperature between -10 and 10 degrees C and the method of confining the PCM’s in the microcapsules, Colvin provides 
Yutang Fang article describes a way of making a microencapsulated PCM material (n-tetradecane, which is a listed material from Colvin as noted above), where the PCM material is encapsulated in a shell of silica (inorganic material) (abstract), where the silica shell would have excellent thermal conductivity (page 9656), where the resulting microencapsulated PCM is described as having a crystallization temperature of -0.39 degrees C (page 9654, in the claimed range).  Furthermore, the forming of the microencapsulated PCM would include an oil-in-water process, with the steps of (A) creating an oil-in-water emulsion with 1) obtaining a mixture comprising surfactant agents (note span-80 and tween-80 as emulsifier, understood to be surfactants, as the same material indicated by applicant in the specification as surfactants), the PCM, and water, at a working temperature of 25 degrees C (understood to be in the working temperature range claimed, or so close to the working temperature range that the same results expected, note MPEP 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”) (note page 9653).  Furthermore, the PCM amount would be in the claimed range, noting the 10 g of PCM described and the amount of overall material in the initial solution) (page 9653, where for example, 10 g Tet(PCM)/(10 g Tet + 0.75 g emuls. + 100g water +1.5 g PVA) gives approx. 8.9 wt% PCM in the mixture).  As to the amount of surfactant in the mixture relative the amount of PCM, as noted above, the PCM amount is described as 10 g.  Furthermore, as to the surfactant amount, if the amount of emulsifier of span-80 and tween-80 is considered as the amount of surfactant (surfactant mixture), Yutang Fang article indicates 1.5 g considered the preferred amount (or 15 wt% of the PCM amount), lower than the claimed range, however Yutang Fang article also notes that the amount of emulsifier can be adjusted and changes the enthalpy of the formed material, and also has an effect of the oil droplets formed, where 2.5 g of emulsifier produced uniform and smaller microencapsulated material, with a somewhat lower enthalpy than at 1.5 g (note page 9653, especially section 3.1).  If 2.5 g used, this would give 25 wt% of the PCM amount, in the claimed range.  From the effects of the emulsifier adjustment, it would have been obvious to  one of ordinary skill in the art before the effective filing date to optimize the amount of emulsifier (which would be surfactant mixture) for the particular use desired and the amount of enthalpy needed. Note the discussion of In re Aller above.  Such optimization would give a relative percentage amount of surfactant mixture in the claimed range.  Furthermore, the Examiner takes Official Notice that polyvinyl alcohol (PVA) can also be considered a surfactant (as applicant has not traversed this position from the Office Action of November 19, 2020, it is understood to 
Zhang article also describes how microencapsulated PCMs of a paraffin material described by Colvin can be provided (n-octadecane) to encapsulate with silica (abstract) with a similar oil-in-water (O/W) process, that includes (A) providing a mixture of emulsifier, water and PCM material, in the claimed range amount of PCM and at a temperature in the claimed range of 35 degrees C, and where the mixture is continuously stirred (mechanically agitated) to form an emulsion (understood to form drops of PCM in water) (page 247, figure 1, where 30 g n-octadecane/(o.5 g PEO-PPO-PEO + 300 g water + 30 g n-ocatadecane) gives approx.  9.1 wt% PCM (n-octadecane)), 
Guiyin Fang article further indicates how microencapsulated PCMs of a paraffin material can be provided to be encapsulated with silica (abstract) with a similar oil-in-water (O/W) process, that includes (A) providing a mixture of emulsifier, water and PCM material, in the claimed range amount of PCM and at a temperature in the claimed range of 70 degrees C, and where the mixture is continuously stirred mechanically to form an emulsion (understood to form drops of PCM in water) (page 155, Table 1, note 10 g paraffin/(10 g paraffin + 100 g water + 0.2 g SDS) gives approx.  9.1 wt % paraffin (PCM)), and where (B) inorganic precursor with TEOs is added dropwise to the emulsion to form inorganic microcapsules around the PCM drops by means of a sol process (page 155), (C) the microcapsules were cleaned with solvent (washed with water), (D) dried in a vacuum oven at 50 degrees C for 20 hours, in the claimed range and (E) obtaining microcapsules of about 8-15 microns, for example (page 156).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colvin in view of EITHER ‘424 OR Yoldi Sanguesa to use microencapsulated PCMs with an inorganic SiO2 shell made by encapsulating the PCM, which PCM material would be selected by optimizing for the particular use from the PCM materials described by Colvin, in the inorganic shell in a 
Claim 10: As to the inorganic precursor being hydrolyzed by adding water and a catalyst at an optimal concentration that acidifies the emulsion solution to a desired pH being 1 and 4, Yutang Fang article would indicate adding a solution of catalyst (acetic acid) (page 9653) and Zhang article would indicate that to form microencapsulation one can hydrolyze the inorganic precursor by adding water and a catalyst with a controlled pH of 2-2.5 (page 248), giving a suggested process to provide. 
Claim 17: As to applying the coating by spraying to the surface, this would be suggested by Colvin, which indicates that the coating can be applied by spraying (column 3, lines 60-68).
Claims 22-23: Yutang Fang article would suggest the inorganic material as an inert material containing silicon (the TEOs) (page 9653) (which corresponds to materials described for use by applicant).  Zhang article also describes using TEOs (page 247) and Guiyin Fang article also describes using TEOs (tetraethyl silicate) (page 155).
Claim 24: As to the percentage by weight of the PCM material in coating, Colvin would describe how the incorporation of the PCMs into the coating can be by dispersing 
Claim 25:  As to the coating being effective to delay icing of the blade sufficiently to increase the annual energy production of the wind driven powder generator when operating at low temperature, Colvin indicates using the coating to prevent or delay icing at temperatures that would otherwise cause freezing (so low temperatures) (column 4, lines 20-40).  Furthermore, ‘424, when used, indicates that wind turbines can experience reduced efficiency due to contamination of the turbine rotor blade surfaces (which contamination would include ice), which can reduce the aerodynamic and even the balance of the rotor blades (page 1, lines 10-20).  Alternatively Yoldi Sanguesa describes that during cold season and in cold climates (that is, low temperature) the outer surface of wind turbine blades are exposed to ice formation, and the accumulation of ice has negative and even substantial effects on aerodynamic qualities of the blade, since it affects not only the energy performance for the wind turbine, but also rotor structural loads (0002).  Therefore, by providing the desirable reduced or prevented icing indicated by Colvin at low temperature and the wind turbine blades as suggested by the combination of references, one of ordinary skill in the art would further expect the coating to be effective to delay icing of the blade sufficiently to increase the annual energy production of the wind driven powder generator when operating at low temperature, since both ‘424 and Yoldi Sanguesa would indicate that icing has negative effects on efficiency/energy performance of the blade, and therefore, by delaying/preventing icing at low temperatures that would normally cause icing, there would be expected to be increased annual energy production of the generator as compared to when icing was present.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Colvin in view of EITHER ‘424 OR Yoldi Sanguesa, further in view of Yutang Fang article, Zhang article and Guiyin Fang article as applied to claims 9, 10, 17 and 21-25 above, and further in view of McKinney et al (US 6373058) and specifically Yoldi Sanguesa.
Claim 12: As to the coating being a paint, Colvin describes that the microencapsulated PCMs can be added to a polymer binder (liquid, solution, or dispersion) for coating, for example (column 3, lines 60-68).  McKinney describes that similar microencapsulated PCMs to Colvin can be provided (column 3, lines 5-55) and that the microencapsulated PCMs can be added to a resin to form a coating or can be mixed in with liquid polymer, or can be mixed in with paint, applied and dried in situ with the paint (column 3, line 50 through column 4, line 10).  Furthermore, Yoldi Sanguesa would describes how ice resistant “paint” with polymer binder and particles can be provided as coating for wind turbine blades ([0010]-[0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colvin in view of EITHER ‘424 OR Yoldi Sanguesa, further in view of Yutang Fang article, Zhang article and Guiyin Fang article to add the microencapsulated PCM to paint and apply with the paint as suggested by McKinney and Yoldi Sanguesa, with an expectation of providing a predictably acceptable application of the PCMs, since Colvin describes that the PCMs can be applied in dispersions, etc. of material with polymer binder, and McKinney indicates how similar microencapsulated PCMs can be added to paint and applied with 
Claim 13: Colvin would describe how the incorporation of the PCMs into the coating can be by dispersing the confined (microcapsule) PCMs into the coating at a percentage between 30-80 wt%, overlapping the claimed range, and applied to the substrate by a method such as spraying (column 3, lines 10-15 and 60-68, and column 4, lines 1-10), which substrate from the teaching of the references to ‘424 OR Yoldi Sanguesa would be to the wind turbine substrate.  Furthermore, given the description of Colvin as to how liquid, solution or dispersion can be used (column 3,lines 60-68) and how as discussed for claim 12 above, McKinney would indicate how similar use would be provided with paint, and Yoldi Sanguesa indicating how material with polymer binder can be considered paint, it would further have been suggested that the material can be applied as a paint with the 30-80 wt% amount of PCM microcrapsules dispersed in the paint and that such a material would also be sprayable to apply to the component by spraying.  It would have been obvious to one of ordinary skill in the art to optimize from the ranges of amounts taught, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and note also "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."

Claims 9, 10, 17 and 21-25  are rejected under 35 U.S.C. 103 as being unpatentable over Colvin et al (US 5804297) in view of EITHER WO 2013/184424 (hereinafter ‘424) OR Yoldi Sanguesa et al (US 2016/0009972), and further in view of .
Claims 9, 21: Colvin describes how phase change materials (PCMs) can be used to delay icing on a substrate surface (note column 4, lines 20-40, abstract), where substrates are described as including examples such as aircraft skin, concrete, roadway surfaces, bridge structures or building materials (column 3, line 60 through column 4, line 10), and the PCMs are applied as part of a coating over the substrate (abstract), where the coating can include a polymer binder, such as polyurethane or acrylic (column 3, lines 5-20).
(I) Colvin does not specifically provide that the substrate would be a blade of a wind-driven power generator. However, 
(A) Using ‘424: ‘424 indicates how wind-driven power generator elements such as wind turbine rotor blades are substrates that are desired to have resistance to ice build up, and where coatings can be applied to the rotor blades to inhibit fouling of the blades with respect to ice (page 2, lines 20-30), where a polymer coating is applied that includes polyurethane (page 3, lines 1-15).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colvin to further apply the coating to wind driven power generator elements in the form of wind turbine rotor blades as suggested by ‘424 with an expectation of 
(B) Using Yoldi Sanguesa: Yoldi Sanguesa indicates that it is desirable to have an ice resistant paint (coating) containing polyurethane and particles (abstract), where it is desired to avert the formation of ice on wind turbine blades ([0009]) where icing is a problem on wind turbine blades ([0002]), where the coating would be applied to at least one part of an wind turbine blade ([0057]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colvin to further apply the coating to wind driven power generator elements in the form of wind turbine blades as suggested by Yoldi Sanguesa with an expectation of providing desirably delayed icing on such blades, since Colvin describes how an icing delay coating with PCMs and polyurethane, for example, can be applied as a coating onto a variety of substrates that are exposed to icing, and Yoldi Sanguesa describes how wind driven power generator elements in the form of wind turbine blades (are desirably coated with materials that can include p0lyurethane materials in a desire to reduce icing.  
(II)  As to the PCMs being confined in microcapsules, the PCM in the microcapsules having the starting crystallization temperature between -10 and 10 degrees C and the method of confining the PCM’s in the microcapsules, Colvin provides that the PCMs are confined in microcapsules (column 3, lines 5-40).  Furthermore, the 
Miao article teaches a way to of making a microencapsulated PCM material (octadecane, which is a listed material from Colvin as noted above), where the PCM material is encapsulated in a shell of silica (inorganic material) (abstract), where the use of a silica shell is described as having benefits of forming a hydrophilic surface conveniently, antioxidation property is improved, and can avoid some toxic remainders in the final products (page 494).  Furthermore, the  octadecane in the microcapsules would be understood to have a starting crystallization temperature in the claimed range, as the same material (as for claim 21) indicated as doing this is provided. Furthermore, the forming of the microencapsulated PCM would include an oil-in-water process, with the steps of first (A) creating an oil-in-water emulsion with 1) obtaining a mixture comprising surfactant agents (note span-80 and tween-80 as emulsifier, understood to be surfactants, as the same material indicated by applicant in the specification as surfactants), the PCM, and water (page 494). Furthermore, the PCM amount would be in the claimed range, noting the 4.6 g of PCM described and the amount of overall material in the initial solution) (page 494), and also note other amounts of octadecane PCM can be used in the claimed range (page 495, Table 1).  Note for example, 4.6 g 
Zhang article also describes how microencapsulated PCMs of a paraffin material described by Colvin can be provided (n-octadecane) to encapsulate with silica (abstract) 
Guiyin Fang article further indicates how microencapsulated PCMs of a paraffin material can be provided to be encapsulated with silica (abstract) with a similar oil-in-water (O/W) process, that includes (A) providing a mixture of emulsifier, water and PCM material, in the claimed range amount of PCM and at a temperature in the claimed range of 70 degrees C, and where the mixture is continuously stirred mechanically to form an emulsion (understood to form drops of PCM in water) (page 155, Table 1, note 10 g paraffin/(10 g paraffin + 100 g water + 0.2 g SDS) gives approx.  9.1 wt % paraffin (PCM)), and where (B) inorganic precursor with TEOs is added dropwise to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colvin in view of EITHER ‘424 OR Yoldi Sanguesa to use microencapsulated PCMs with an inorganic SiO2 shell made by encapsulating the PCM, which PCM would be selected by optimizing for the particular use from the PCM materials described by Colvin, in the inorganic shell in a process as suggested by Miao article, Zhang article and Guiyin Fang article with an expectation of providing a desirable microcapsule containing PCM material, that has a shell that is beneficially hydrophilic, has antioxidation property and avoids toxic remainders and excellent thermal conductivity, where Colvin indicates using microcapsules containing PCM made by a conventional method (note column 3, lines 20-25), and indicates optimizing the PCM used for the specific environment, and indicates possible PCMs to use including n-tetradecane, n-octadecane, and n-hexadecane, and Miao article, Zhang article and Guiyin Fang article indicate how similar oil-in-water processes can be used for encapsulating PCM as listed by Colvin with a silica shell that gives excellent thermal conductivity (note Zhang article, page 247) and beneficially hydrophilic, has antioxidation property and avoids toxic remainders (note Miao article, page 494), and with such optimizing and selection of material for n-octadecane, for example, Miao article indicates (including for claim 21) using octadecane, with Zhang article even describing using n-0ctadecane, and since these would be the PCM for use in claim 21, the starting crystallization temperature would be 
Claim 10: As to the inorganic precursor being hydrolyzed by adding water and a catalyst at an optimal concentration that acidifies the emulsion solution to a desired pH being 1 and 4, Miao article would indicate mixing a solution of catalyst (acetate acid) to the inorganic precursor  which would acidify (page 494) and Zhang article would 
Claim 17: As to applying the coating by spraying to the surface, this would be suggested by Colvin, which indicates that the coating can be applied by spraying (column 3, lines 60-68).
Claims 22-23: Miao article would suggest the inorganic material as an inert material containing silicon (the TEOs) (page 494) (which corresponds to materials described for use by applicant).  Zhang article also describes using TEOs (page 247) and Guiyin Fang article also describes using TEOs (tetraethyl silicate) (page 155).
Claim 24: As to the percentage by weight of the PCM material in coating, Colvin would describe how the incorporation of the PCMs into the coating can be by dispersing the confined (microcapsule) PCMs into the coating at a percentage between 30-80 wt%, in the claimed range (would be in the range of at least 10 wt%).
Claim 25:  As to the coating being effective to delay icing of the blade sufficiently to increase the annual energy production of the wind driven powder generator when operating at low temperature, Colvin indicates using the coating to prevent or delay icing at temperatures that would otherwise cause freezing (so low temperatures) (column 4, lines 20-40).  Furthermore, ‘424, when used, indicates that wind turbines can experience reduced efficiency due to contamination of the turbine rotor blade surfaces (which contamination would include ice), which can reduce the aerodynamic and even the balance of the rotor blades (page 1, lines 10-20).  Alternatively Yoldi Sanguesa describes that during cold season and in cold climates (that is, low temperature) the outer surface of wind turbine blades are exposed to ice formation, and .

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Colvin in view of EITHER ‘424 OR Yoldi Sanguesa, further in view of Miao article, Zhang article and Guiyin Fang article as applied to claims 9, 10, 17 and 21-25 above, and further in view of McKinney et al (US 6373058) and specifically Yoldi Sanguesa.
Claim 12: As to the coating being a paint, Colvin describes that the microencapsulated PCMs can be added to a polymer binder (liquid, solution, or dispersion) for coating, for example (column 3, lines 60-68).  McKinney describes that similar microencapsulated PCMs to Colvin can be provided (column 3, lines 5-55) and that the microencapsulated PCMs can be added to a resin to form a coating or can be mixed in with liquid polymer, or can be mixed in with paint, applied and dried in situ with the paint (column 3, line 50 through column 4, line 10).  Furthermore, Yoldi 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colvin in view of EITHER ‘424 OR Yoldi Sanguesa, further in view of Miao article, Zhang article and Guiyin Fang article to add the microencapsulated PCM to paint and apply with the paint as suggested by McKinney and Yoldi Sanguesa, with an expectation of providing a predictably acceptable application of the PCMs, since Colvin describes that the PCMs can be applied in dispersions, etc. of material with polymer binder, and McKinney indicates how similar microencapsulated PCMs can be added to paint and applied with the paint, and Yoldi Sanguesa also indicates how material with polymer binder and particles can be providing as “paint” for coating wind turbine blades.
Claim 13: Colvin would describe how the incorporation of the PCMs into the coating can be by dispersing the confined (microcapsule) PCMs into the coating at a percentage between 30-80 wt%, overlapping the claimed range, and applied to the substrate by a method such as spraying (column 3, lines 10-15 and 60-68, and column 4, lines 1-10), which substrate from the teaching of the references to ‘424 OR Yoldi Sanguesa would be to the wind turbine substrate.  Furthermore, given the description of Colvin as to how liquid, solution or dispersion can be used (column 3,lines 60-68) and how as discussed for claim 12 above, McKinney would indicate how similar use would be provided with paint, and Yoldi Sanguesa indicating how material with polymer binder can be considered paint, it would further have been suggested that the material can be applied as a paint with the 30-80 wt% amount of PCM microcrapsules dispersed in the paint and that such a material would also be sprayable to apply to the component by prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and note also "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."

Note Stewart (US 5120349) describes that polyvinyl alcohol can be a surfactant (column 17, lines 30-35).

Response to Arguments
Applicant's arguments filed November 5, 2021 have been fully considered. 
(A) Note the adjustments to the rejections and the new 35 USC 112 rejections due to the amendments to the claims.
(B)   Applicant’s attorney argues that applicant discovered a method to solve the problem of the formation of ice at low temperature on a wind turbine structure that causes problems, including reducing energy production, etc, where by incorporating PCMs into the coating or structural material of the blade of the wind driven powder generator using confined PCMS  under the claimed conditions delays icing and increases AEP, and use of confined PCMs prevent exudation and prevents cracking in the materials during use. Applicant’s attorney further argues that Colvin does not show/suggest a coating comprising confined PCMs for delaying icing on a wind turbine blade, and the Examiner uses ’424 or Yoldi Sanguesa as to the suggestion to use a wind turbine blade as the substrate, but each of those describes the unique suitability of the 
The Examiner has reviewed these arguments, however, the rejections above are maintained.  While Colvin does not specifically refer to applying the coating to wind turbine blades, it does indicate that its coating would prevent/delay icing (column 4, lines 20-40), and notes a variety of structures that would be outdoors and exposed to icing that can be treated, including aircraft wings, bridges and roadways (column 1, lines 60-65) and generally teaches that the substrate can be any type of structure subjected to 
Furthermore, as to benefits of confined PCMs as preventing exudation and cracking, Colvin already describes the encapsulated PCMs, where the Examiner has cited the specific journal articles used in the rejection as to a desirable format for providing microencapsulated PCMs, where Colvin even notes that the use of encapsulated material and polymer binder helps prevent leaking (exudation) (column 4, lines 1-15), and since the confined PCM would be used, it would also prevent any cracking to the extent described.
Furthermore, as to wind turbines providing unique challenges with roughness and concentration, as to any criticality as to roughness, applicant makes no discussion of such a roughness benefit in the application as filed or the claims.  Furthermore, as to the range of PCM now claimed in the coating, there is no showing of criticality, the benefits as to amount/roughness are indicated by applicant’s attorney only, and no showing has been made as to this issue and therefore no criticality is shown as to these features.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").  Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.").  The specification indicates that the amount of confined PCM used can be 5-70 wt% in the paint, for example, and further simply indicates that the more deicing agent in the paint (the encapsulated PCM), the more freezing was delayed (note the referenced 0085).  There is no indication from this that specifically 10-70 wt% encapsulated PCM as in claim 13 would give the best results (rather than 72 or 80 or 85 wt%), or from claim 25 that greater than 10 wt% would give the best results. 
As to the combination of Colvin and ‘424/Yoldi Sanguesa, this is understood to be proper as discussed above, with a reasonable expectation of success from the combination. Therefore, the rejections above are maintained.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718